Citation Nr: 0018250	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for urinary 
incontinence.

2.  Entitlement to special monthly compensation due to 
requiring the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

T. Reichelderfer


REMAND

The veteran served on active duty from January 1949 to 
January 1952.

The veteran has been determined to be incompetent.  The 
veteran's spouse has been appointed as his attorney in fact.

The appeal for entitlement to special monthly compensation 
arises from a rating decision of December 1990 from the St. 
Petersburg, Florida, Regional Office (RO).  The appeal of 
whether new and material evidence has been received to reopen 
a claim for service connection for urinary incontinence 
arises from a rating decision of August 1994 from the 
Montgomery, Alabama, RO.  Both issues were certified to the 
Board of Veterans' Appeals (Board) from the Montgomery, 
Alabama, RO.  In May 1999, the Board returned this case to 
the RO for examination of the veteran and to issue a 
supplemental statement of the case to address the issue of 
whether new and material evidence had been received to reopen 
a previously disallowed claim.  The case has been returned to 
the Board for further consideration.  

At an April 1994 hearing at the RO, the veteran indicated 
that he had been told by Dr. Dowels that his pelvic and 
spinal wounds were causing his bladder problems.  
Additionally, the February 1995 VA muscles examination report 
notes the veteran indicated that he had been seen by a 
physician who felt his problems were due to metal fragments 
lodged in his back and pelvic area.  Accordingly, the 
Department of Veterans Affairs (VA) has been place on notice 
that evidence may exist or could be obtained that would 
constitute new and material evidence to reopen the claim.  
Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
the claimant of the necessity to submit that evidence to 
complete the application for benefits.  Graves v. Brown, 8 
Vet. App. 522 (1996).  However, the RO has not notified the 
appellant/veteran that it is necessary to submit such medical 
evidence to complete the application.  Accordingly, this case 
must be returned to the RO to advise the appellant/veteran 
that the physician statements which show the veteran's 
urinary incontinence is due to service or a service connected 
disability are necessary to complete the application.  
38 U.S.C.A. § 5103 (West 1991).  

The Board remanded this case to the RO in May 1999 for 
examination of the veteran by a board of two physicians to 
determine whether his service connected disabilities alone 
cause him to require the regular aid and attendance of 
another person.  One of the examiners was to have been a 
specialist in psychiatry and the other a specialist in 
primary care or other appropriate physician.  The June 1999 
VA aid and attendance or housebound examination report 
indicates the veteran was totally unable to care for himself 
and the June 1999 VA post traumatic stress disorder 
examination report indicates the veteran appeared to require 
some aid and assistance due to physical and mental 
impairment.  However, neither examination report indicates 
whether the veteran's need for assistance is based solely on 
his service connected disabilities, or whether it is based on 
both service connected and non service connected 
disabilities.  Since special monthly compensation is based on 
service connected disability and the examination reports do 
not show whether the veteran's need for assistance is based 
solely on his service connected disabilities, this case must 
be returned to the RO for further review of the examination 
reports or further examination of the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Furthermore, the aid and 
attendance examiner indicated that only one volume of the 
four-volume claims folder was available for review. 

Accordingly, this case must be REMANDED for the following:

1.  The RO should advise the 
appellant/veteran that competent medical 
evidence from Dr. Dowels which shows that 
pelvic and spinal wounds are the cause of 
the bladder problems and from the 
physician who felt the veteran's problems 
are due to metal fragments lodged in his 
back and pelvic area is necessary to 
complete the application to reopen the 
claim for service connection for urinary 
incontinence.  

2.  The RO should return the June 1999 VA 
examination reports and the complete 
(four-volume) claims folder to the 
examining facility for further review and 
comment by the examiners.  The examiners 
should be specifically requested to 
render an opinion as to whether the 
veteran's service connected disabilities 
alone cause him to require the regular 
aid and attendance of another person.  

The examiners should be advised that the 
veteran's service connected disabilities 
of PTSD (100%), multiple wounds to the 
right thigh muscle group XVIII (50%), 
gunshot wound to muscle group XI of the 
left leg (30%), pleural cavity injury 
(20%), gunshot wound to left muscle group 
XX (10%), residuals of a gunshot wound to 
the left forearm (10%), residuals of a 
shell fragment wound to the right elbow 
(10%), malaria (0%), and 
epidermophytosis, adenopathy (0%) are the 
only disabilities that may be considered 
in determining whether the veteran needs 
the regular aid and attendance of another 
person.   

The examiners should be requested to 
address to the extent possible, based on 
review of the claims file and the 
previous examination of the veteran, 
whether his service connected 
disabilities alone cause him to be unable 
to dress and undress himself, keep 
himself ordinarily clean and presentable, 
feed himself, or attend to the wants of 
nature.  The examiners should also 
address whether the veteran requires the 
care and assistance of another person for 
protection from the hazards or dangers 
incident to his environment, or whether 
he is bedridden due to the service 
connected disabilities alone.  

The examiners present all findings 
including the medical rationale therefor 
on the examination report.  The entire 
claims folder is to be made available to 
the examiners for review, and they are 
asked to indicate that they have reviewed 
it.

3.  If one or both of the examiners are 
not available or otherwise unable to 
review the June 1999 examination 
report(s) and render the required 
opinion(s), the veteran should be 
scheduled for a VA examination(s) by a 
specialist in psychiatry and/or a 
specialist in primary care, as 
appropriate.  All necessary tests and 
studies should be conducted.  

All information provided above as to the 
veteran's service-connected disabilities 
is to be provided to the examiners, as is 
the complete claims folder, and the 
examiners should render opinions on the 
matters addressed above.

The examiner(s) should present all 
findings including the medical rationale 
therefor on the examination report.  The 
claims folder is to be made available to 
the examiner(s) for review prior to 
evaluation of the veteran.

4.  Following completion of the above, 
the RO should again review the 
appellant/veteran's claims, including any 
medical evidence received from the 
appellant/veteran, and determine whether 
new and material evidence has been 
received to reopen the claim for service 
connection for urinary incontinence and 
whether the veteran is entitled to 
special monthly compensation due to 
requiring the regular aid and attendance 
of another person.  The RO should conduct 
any additional evidentiary development 
that is deemed necessary.

If a decision remains adverse to the veteran, the 
appellant/veteran and the representative should be provided a 
supplemental statement of the case and be apprised of the 
applicable period of time within which to respond.  The case 
should then be returned to the Board for further 
consideration, as appropriate.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant/veteran need take no action until so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


